COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        The Honorable George E. Risner v. Harris County
                            Republican Party and Paul Simpson, Chair

Appellate case number:      01-14-00498-CV

Trial court case number:    2014-02621

Trial court:                269th District Court of Harris County

       On June 27, 2014, we granted appellant George E. Risner’s “Emergency Motion
to Accelerate Appeal and Give Appeal Precedence,” ordered that appellant’s brief be
filed no later than 10 days after the complete appellate record was filed, and notified the
parties that no extensions would be granted for any of the deadlines in the order.
       On July 1, 2014, the defendants below, Harris County Republican Party and Jared
Woodfill, Chair, filed a notice of appeal in the trial court. Also on July 1, 2014, the
intervenor below, Leonila Olivares Salazar, filed a notice of appeal in the trial court. The
Harris County Republican Party, Paul Simpson1, and Leonila Olivares Salazar are
therefore appellants in this appeal. See TEX. R. APP. P. 3.1(a) (“Appellant means a party
taking an appeal to an appellate court.”).
        The complete appellate record was filed on July 23, 2014. The appellant’s and
cross-appellants’ briefs were therefore due on August 4, 2014. Nevertheless, neither the
Harris County Republican Party and Paul Simpson nor Leonila Olivares Salazar has filed
a brief.
       Accordingly, unless the Harris County Republican Party, Paul Simpson, and
Leonila Olivares Salazar file their appellants’ brief or briefs by no later than 5:00 p.m. on
Friday, August 8, 2014, we will dismiss their appeals and only consider the appeal filed


1
       On July 31, 2014, we granted a motion to substitute Paul Simpson, Chair as a
       party to this appeal in lieu of Jared Woodfill, Chair.
by George E. Risner. Further, due to the time-sensitive nature of this case, the Court will
not entertain any motions to extend this deadline.
      It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: August 6, 2014